 


109 HCON 342 IH: Expressing the sense of Congress relating to a free trade agreement between the United States and Taiwan.
U.S. House of Representatives
2006-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 342 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2006 
Mr. Andrews submitted the following concurrent resolution; which was referred to the Committee on Ways and Means 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress relating to a free trade agreement between the United States and Taiwan. 
  
Whereas for more than 50 years a close relationship has existed between the United States and Taiwan, which has been of major economic, cultural, and strategic advantage to both countries; 
Whereas Taiwan is a democratic Nation with respect for the rule of law and human rights and has a fully functional free-market economy; 
Whereas these characteristics allow the United States and Taiwan to maintain a strong and vibrant bilateral economic relationship; 
Whereas on January 1, 2002, Taiwan was officially admitted into the World Trade Organization, and this has reduced Taiwanese tariffs and has begun opening market access to foreign investment; 
Whereas on August 6, 2002, the President signed into law the Trade Act of 2002, which provides for an expedited procedure for congressional consideration of international trade agreements; 
Whereas the United States and Taiwan are members of the World Trade Organization and of its predecessor, the General Agreement on Tariffs and Trade, both of which guarantee the right of countries to enter into free trade agreements with other countries; 
Whereas the United States is Taiwan’s largest trading partner and is a net exporter of agricultural products to Taiwan; 
Whereas in 2005 Taiwan was one of the top 10 largest markets for agricultural products of the United States in terms of value; 
Whereas Taiwan functions as the gateway to Asia, has the world’s third-largest foreign exchange reserves, and is the world’s third-largest exporter of information technology-related products; 
Whereas Taiwan ranks fourth in global growth competitiveness among the countries surveyed by the World Economic Forum in 2004, while the United States ranks second; 
Whereas the United States has concluded free trade agreements with Australia, Jordan, Morocco, Panama, and Singapore, as well as with Central American countries; 
Whereas a free trade agreement between the United States and Taiwan would provide recognition of Taiwan’s status as a free and democratic Nation and would further enhance Taiwan’s democracy; 
Whereas Taiwan ranks as the eighth-largest trading partner with the United States, which is higher than the aforementioned countries with which the United States has concluded free trade agreements; 
Whereas in 2003, former United States Trade Representative Robert Zoellick spelled out 13 criteria for selecting potential partners with which the United States would enter free trade agreements, criteria which Taiwan fulfills considerably better than countries with which the United States has already signed free trade agreements; 
Whereas the Committee on Finance of the Senate and members of the Committee on Ways and Means of the House of Representatives have written to the International Trade Commission expressing their interest in a free trade agreement between the United States and Taiwan, on January 17 and June 10, 2002, respectively; 
Whereas a report released by the International Trade Commission in October 2002 estimated that United States exports to Taiwan would increase by 16 percent, or roughly $3,400,000,000 annually, when a free trade agreement between the United States and Taiwan is concluded; and 
Whereas a report released by the Institute for International Economics in 2004 predicted that such exports from the United States to Taiwan would experience an annual increase of $6,600,000,000: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)the President should make the conclusion of a free trade agreement between the United States and Taiwan one of the top priorities of the United States when initiating bilateral free trade agreements with foreign countries; and 
(2)the President should foster the expansion of trade opportunities with Taiwan by instructing the United States Trade Representative to expedite negotiations on a free trade agreement between the United States and Taiwan. 
 
